ORDER
PER CURIAM.
Appellant, Wilbur Glass, (“appellant”), appeals the denial of his Rule 24.035 motion for post-conviction relief after a hearing. Appellant previously appealed his Rule 24.035 motion after it was denied without a hearing. We reversed and remanded for an evidentiary hearing in Glass v. State, 957 S.W.2d 483 (Mo.App.E.D.1997). The motion court again denied his motion after the mandated hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our deci*191sion. We affirm the judgment pursuant to Rule 84.16(b).